Citation Nr: 1131948	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  07-23 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1989 to July 1993 and in the U.S. Army from February 1999 to May 2005. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claim to reopen a claim for service connection for a sleep disorder.  The Veteran disagreed and perfected an appeal.  In an April 2009 decision, the Board reopened the claim for service connection for a sleep disorder and remanded the claim for further evidentiary development.  The claim was remanded again in February 2010.  The case has been returned to the Board for adjudication. 


FINDING OF FACT

The preponderance of the evidence is against a finding the Veteran has a diagnosed sleep disorder.


CONCLUSION OF LAW

A sleep disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his current sleep disorder was incurred during active duty or is due to his service-connected posttraumatic stress disorder (PTSD).  See July 2011 informal hearing presentation.  The Board will first address preliminary matters and then render a decision on the issue on appeal.


Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary.  The Court further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders. Although the Veterans Benefits Administration (VBA) is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

As noted above, the Board remanded the Veteran's claim for further evidentiary development.  In the April 2009 remand, the Board noted that the Veteran was initially diagnosed with "primary insomnia" in September 2005 by a VA clinical psychologist.   The Veteran's diagnosis was predicated on there being no other cause for the Veteran's sleep problems.  Subsequently, the Veteran was diagnosed with PTSD by a VA clinical psychologist who determined that the Veteran's sleep disturbance and insomnia were symptoms of the PTSD.  The April 2009 remand directed VBA to obtain a review by a physician who should determine whether the Veteran's insomnia condition was a separate and distinct disability or whether it was a symptom of the PTSD.  VBA provided the Veteran with an examination in June 2009.  As noted in the Board's February 2010 remand, although the June 2009 VA examiner determined that the Veteran did not have chronic fatigue syndrome or obstructive sleep apnea [i.e., a stand-alone diagnosed sleep disability], the examiner crucially failed to opine as to whether the Veteran's sleep disturbances were symptoms of the Veteran's PTSD, of an undiagnosed illness due to Persian Gulf service, or of any another disease entity.  Subsequently, the Board remanded the issue again to obtain another opinion from the June 2009 examiner or other qualified physician to the nature of the Veteran's sleep disorder.  In April 2010, another opinion was rendered by a nurse practitioner and signed off by a staff physician.  
The Board observes that the April 2009 remand order directed that the Veteran's VA claims folders be "forwarded to and be reviewed by a physician," and that the resulting April 2010 report was provided by a VA nurse practitioner.  The Board notes that neither the Veteran nor his representative have complained that his claims folders were not initially reviewed by a physician, and further notes that the Court has held that VA's failure to use the precise specialist ordered by the Board is not error so long as the medical opinion provided adequately addresses the issue that the Board sought to have answered.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).  In any case, the April 2010 addendum report was signed by both a nurse practitioner and a staff physician.  Furthermore, as is more fully discussed below, the April 2010 report is supported by the clinical evidence of record and directly answers the question posed by the Board's April 2009 and February 2010 remand orders.

For those reasons, the Board finds that VBA has substantially complied with the April 2009 and February 2010 Board remand orders.

Duties to Notify and To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2010); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2010).  

The Veteran was notified in an August 2005 letter of the evidence required to substantiate a claim for service connection claim.  In addition, the Veteran was informed of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  The Board observes that the Veteran has not been informed of how VA determines a disability rating and an effective date for a claimed disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claim for service connection, however, has not been granted and the issues of disability rating and effective date have not been raised at this time.  For that reason, the Board finds that the lack of notice of how VA determines a disability rating and an effective date has not prejudiced the Veteran in his current claim.

The record shows that VBA obtained the Veteran's service treatment records and VA treatment records that pertain to the Veteran's current claim.  The Veteran has also received VA medical examinations, including that provided in December 2008 and June 2009, and a medical opinion was obtained in April 2010.  As briefly discussed above and as will be detailed below, the reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations (in the case of the December and June 2009 examinations) and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  In his July 2011 informal hearing presentation, the Veteran's representative indicated that the April 2010 VA report is inadequate because the examiner failed to provide a "real rationale" for the opinion rendered.  However, review of the examination report shows that the examiner provided a detailed rational for her opinion and cited to the medical evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. 
§ 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has been represented by a service representative and has been informed by the RO of the law and regulations that apply to his claims.  The Board notes that the Veteran specifically indicated in writing in his July 2007 VA Form 9 substantive appeal that he did not want to present evidence at a hearing before a Veterans Law Judge.  The Board will proceed to a decision on the claim on appeal by addressing the law and regulations that pertain to the Veteran's claim.
Analysis

As noted above, the Veteran seeks service connection for a sleep disorder.  He contends that it began during service and has continued to the present time and he alternatively contends that the sleep disorder is caused by his service-connected PTSD.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2010).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board will address the first element of direct and secondary service connection, evidence of a present disability.  In order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent medical evidence to exist. See Chelte v. Brown, 10 Vet. App. 268 (1997).  

As indicated above, the crux of the Veteran's claim is whether he has a sleep disorder that is a separate and distinct disability or whether the sleep disorder he manifests is a symptom of his service-connected PTSD or another disability.  A clear diagnosis of a sleep disorder would establish that the Veteran has a separate and distinct disorder.  There are, however, two competing VA opinions of record.

As indicated above and addressed in the April 2009 remand, the record includes the findings of a VA clinical psychologist who diagnosed the Veteran with primary insomnia in a September 2005 examination report.  The 2005 examiner stated that at the time the Veteran was examined, "[a]s a whole, [the Veteran] does not demonstrate the criteria for post-traumatic stress disorder . . . ."  See September 2005 examination report at page 4.  The examiner's rationale underlying the diagnosis of primary insomnia was that since there was no psychological disorder to link as a cause of the insomnia, the diagnosis of primary insomnia was a diagnosis of a separate and distinct disorder.  Subsequently, the Veteran was examined by a VA clinical psychologist in December 2008 who diagnosed the Veteran with PTSD and determined that the Veteran's "sleep disturbance" and insomnia were symptoms of the PTSD.  

In addition, a June 2009 VA examiner performed polysomnogram testing on the Veteran and found that there was "no objective evidence of obstructive sleep apnea based on polysomnogram."  

Finally, in response to the Board's April 2009 remand, the April 2010 nurse practitioner found that it was at least as likely as not that the Veteran's sleep disturbance was a symptom of the his service-connected PTSD.  The examiner reasoned that the although the Veteran was overweight and had signs and symptoms of obstructive sleep apnea, his June 2009 polysomnogram results were negative for such a diagnosis.  Also, the Veteran was noted to have a diagnosis of primary insomnia in 2005.  When he was evaluated with PTSD in 2008, it was also noted that he had hyperarousal, which was not present prior to the trauma, sleep disturbance, and other symptoms of PTSD.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998). Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing Madden, recognized that the Board had inherent fact-finding ability. In addition, the Court has declared that in adjudicating a claim the Board has the responsibility to weigh and assess the evidence. See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

In such an assessment of medical evidence, the Board can favor some medical evidence over other medical evidence so long as the Board adequately explains its reasons for doing so. See Evans v. West, 12 Vet. App. 22, 30 (1998); Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995). The Court instructed that the Board should assess the probative value of medical opinion evidence by examining the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical opinion that the physician reaches. See Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).

After review of the entire medical record, the Board finds that the diagnosis of primary insomnia made by the September 2005 clinical psychologist is not as probative as the findings of the December 2008 psychologist, the June 2009 polysomnogram results, and the April 2010 nurse practitioner's opinion who have in combination determined that the Veteran's sleep disorder is a symptom of his service-connected PTSD.  The December 2008 psychologist went through each diagnostic criterion of PTSD and established how the clinical evidence supported the Veteran's PTSD diagnosis.  Essential to that diagnosis were the examiner's findings that the PTSD diagnostic criterion of hyperarosal was supported by the Veteran's reported sleep disturbance and difficulty falling asleep.  Moreover, after examining the Veteran and reviewing the Veteran's VA claims folder, the December 2008 examiner determined that the Veteran's "previous complaints of difficulty sleeping, some nightmares related to combat, irritability, anger, difficulty in crowds, anxiety, these are symptoms related to PTSD."   The December 2008 examiner's opinion and diagnosis is also supported by the clinical evidence that followed.  The June 2009 polysomnogram results showed no diagnosis of a sleep disorder to include no diagnosis of sleep apnea.  Additionally, the April 2010 VA report noted that it was at least as likely as not that the Veteran's sleep disturbance was a symptom of the his service-connected PTSD.  

Based on the evidence of record, there is no clinical evidence of a sleep disability; that is, there is no clinical evidence of a stand-alone disability involving a specific sleep disorder.  Rather, the medical evidence shows that the Veteran's sleep disorders noted by the September 2005 psychologist are symptoms of PTSD.

The Board observes that the analysis is not a weighing of the September 2005 psychologist's opinion versus the April 2010 opinion of a VA nurse practitioner.  The Board acknowledges that in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data.  See Black v. Brown, 10 Vet. App. 297, 284 (1997).  The Board's decision weighs the probative value of the nurse practitioner's opinion with the diagnosis made by the December 2008 clinical psychologist and the June 2009 polysomnogram results.  

In addition, although the nurse practitioner's qualifications may not be as impressive as the September 2005 examiner's qualifications, there is case law which stands for the proposition that any health care professional is qualified to render a medical opinion. See Goss v. Brown, 9 Vet. App. 109, 114-15 (1996); YT v. Brown, 9 Vet. App. 195, 201 (1996); and Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The ultimate determining factor is to what degree is the examiner's opinion supported by the clinical evidence of record.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Additionally, the April 2010 opinion was signed off by a staff physician. 

The Board finds that the September 2005 examiner's opinion that the Veteran suffered from primary insomnia is not as probative as the combined opinions of the other examiners who have determined that the Veteran's sleep disturbances are symptoms of his service-connected PTSD and not a stand-alone disability.  The September 2005 examiner's rationale is not as congruent with the entire medical record; it did not, for example, consider the subsequent evidence that the Veteran has no diagnosed sleep disorder, nor did it consider the subsequent diagnosis of PTSD.  The April 2010 examiner's opinion, on the other hand, did consider the medical evidence as a whole and determined that the Veteran's PTSD includes sleep disturbance and insomnia as symptoms.

Having found that the Veteran's sleep disorder is not a separate and distinct disorder but rather is a symptom of an already service-connected disability, the Board finds that element (1) of both Shedden and Wallin are not met.  The claim fails for that reason.

In making this decision, the Board must fully consider the lay assertions of record.  In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the Board acknowledges that the Veteran is competent to testify as to his observations and lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See supra Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, an assertion as to a diagnosis for sleep problems separate from PTSD or other disability is a question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis.  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the diagnosis of a sleep disorder.  See 38 C.F.R. § 3.159 (a)(1) (2010) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the diagnosis of any sleep disorder, as the factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more credence and weight to the examiners who rendered reports after an evaluation and/or extensive review of the Veteran's medical history by medical professionals.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim, and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a sleep disorder is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


